DETAILED ACTION
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2020-07-08. Claims 1-17 are pending. Claims 1, 9, 12, 15 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2018-11-02 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112 ¶ 2 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 8 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 contains the trademark/trade names "Ultra Mobile Broadband (UMB)".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material 


35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 15-17 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se.  This rejection could be overcome by, e.g. directing the claim to an authentication server comprising a memory storing the computer program.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Zhou '391 in view of Hurtta '286 
Zhou '391 in view of Hurtta '286 in view of NEC 2007
1
[Wingdings font/0xFC]


[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8

[Wingdings font/0xFC]
9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of  103(a) (pre-AIA ) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-17 is/are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Publication 20130210391 to Zhou et al. (hereinafter "Zhou '391") in view of U.S. Publication 20070066286 to Hurtta (hereinafter "Hurtta '286").  Zhou '391 is prior art to the claims under 35 U.S.C. § 102(e).  Hurtta '286 is prior art to the claims under 35 U.S.C. § 102(e).
Per claim 1 (independent):
Zhou '391 discloses a method operational in a communication network (authentication server authenticates user access terminal 18 communicating on wireless network [Zhou '391 Abstract, ¶ 0018, 0024-0025])
Zhou '391 discloses authenticating, by an authentication server, an authentication peer seeking to establish communications via a first network access node (authentication peer/access terminal 18 requests to communicate [Zhou '391 ¶ 0022, 0020, 0039] via base station 22 [Zhou '391 ¶ 0023]; authentication server 28/30 identifies and authenticates terminal 18 [Zhou '391 ¶ 0025])
Zhou '391 discloses retrieving, by the authentication server, user profile information associated with the authentication peer (home authentication server retrieves user profile using private user identifier mapped from temporary user identifier [Zhou '391 ¶ 0025-0026])
Zhou '391 does not disclose sending the user profile information to a network gateway node that facilitates communication services for the authentication peer
However, Zhou '391 discloses sending the user profile information to a network node that facilitates communication services for the authentication peer (authentication server sends user profile to nodes to provide services to user terminal [Zhou '391 ¶ 0017-0018, 0023-0026, 0040-0041, 0044-0047])
Further:
Hurtta '286 discloses sending the user profile information to a network gateway node that facilitates communication services for the authentication peer (sends retrieved user policy information to gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
sending the user profile information to a network gateway node that facilitates communication services for the authentication peer
A person having ordinary skill in the art would have been motivated to combine them at least because providing a gateway with profile information to manage access to services by the user terminal would have localized control over services such as mobile IP while maintaining security of the user terminal identifiers.  A person having ordinary skill in the art would have been further motivated to combine them at least because Hurtta '286 teaches  [Hurtta '286 ¶ 0074-0075, 0095-0097] modifying an authentication schema  [Zhou '391 Abstract, ¶ 0018, 0024-0025] such as that of Zhou '391 to arrive at the claimed invention; because doing so constitutes use of a known technique (local gateway node [Hurtta '286 ¶ 0074-0075, 0095-0097]) to improve similar devices and/or methods (mobile terminal authentication schema  [Zhou '391 Abstract, ¶ 0018, 0024-0025]) in the same way; because doing so constitutes applying a known technique (local gateway node [Hurtta '286 ¶ 0074-0075, 0095-0097]) to known devices and/or methods (mobile terminal authentication schema  [Zhou '391 Abstract, ¶ 0018, 0024-0025]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (authentication schema authenticates mobile terminal [Zhou '391 Abstract, ¶ 0018, 0024-0025] while local gateway node manages access to services [Hurtta '286 ¶ 0074-0075, 0095-0097]); 
Per claim 2 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 discloses sending the user profile information to an authenticator that facilitates communications for the authentication peer (authentication server sends user profile to nodes to provide services to user terminal [Zhou '391 ¶ 0017-0018, 0023-0026, 0040-0041, 0044-0047])
Per claim 3 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 discloses the authentication server is an authentication, authorization, and accounting (AAA) entity that is part of the communication network (authentication server is AAA using RADIUS or DIAMETER protocol [Zhou '391 ¶ 0024-0025])
Per claim 4 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 does not disclose sending the user profile information to the network gateway node includes having an authenticator for the communication network send the user profile information to the network gateway node
However, Zhou '391 discloses sending the user profile information to the network gateway node includes having an authenticator for the communication network send the user profile information to the network facilitator node (authentication server sends user profile to nodes to provide services to user terminal [Zhou '391 ¶ 0017-0018, 0023-0026, 0040-0041, 0044-0047])
Further:
Hurtta '286 discloses sending the user profile information to the network gateway node includes having an node of the communication network send the user profile information to the network gateway node (sends retrieved user policy information to gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the authentication schema 
sending the user profile information to the network gateway node includes having an authenticator for the communication network send the user profile information to the network gateway node
Per claim 5 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 does not disclose sending the user profile information to the network gateway node includes having the authentication server send the user profile information to the network gateway node
However, Zhou '391 discloses sending the user profile information to the network facilitator node includes having the authentication server send the user profile information to the network facilitator node (authentication server sends user profile to nodes to provide services to user terminal [Zhou '391 ¶ 0017-0018, 0023-0026, 0040-0041, 0044-0047])
Further:
Hurtta '286 discloses sending the user profile information to the network gateway node includes having the node send the user profile information to the network gateway node (sends retrieved user policy information to gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the authentication schema of Zhou '391 with the gateway of Hurtta '286 to arrive at an apparatus, method, and product including:
sending the user profile information to the network gateway node includes having the authentication server send the user profile information to the network gateway node
Per claim 6 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 discloses the user profile information includes at least one of a user profile, a user policy, or a quality of service for the user profile, for communication services of the authentication peer (user profile information in data store 32 [Zhou '391 ¶ 0025-0026])
Per claim 7 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 does not disclose sending a policy request from the network gateway node to a policy control and resource function (PCRF) entity
However, Zhou '391 discloses sending a policy request from the network facilitator node to a policy control and resource function (PCRF) entity (authentication server sends user profile to nodes to provide services to user terminal [Zhou '391 ¶ 0017-0018, 0023-0026, 0040-0041, 0044-0047])
Zhou '391 discloses sending a primary user identifier request from the PCRF entity to the authentication server, wherein the primary user identifier is uniquely associated with the authentication peer (home authentication server retrieves user profile using private user identifier mapped from temporary user identifier [Zhou '391 ¶ 0025-0026])
Zhou '391 discloses sending a reply from the authentication server to the PCRF entity, the reply including the requested primary user identifier (home authentication server retrieves user profile using private user identifier mapped from temporary user identifier [Zhou '391 ¶ 0025-0026])
Zhou '391 discloses obtaining a user policy at the PCRF entity for the authentication peer using the primary user identifier (home authentication server retrieves user profile using private user identifier mapped from temporary user identifier [Zhou '391 ¶ 0025-0026])
Zhou '391 does not disclose sending the user policy from the PCRF entity to the network gateway node
However, Zhou '391 discloses sending the user policy from the PCRF entity to the network facilitator node (home authentication server retrieves user profile using private user identifier mapped from temporary user identifier [Zhou '391 ¶ 0025-0026]; user profile information in data store 32 [Zhou '391 ¶ 0025-0026])
Further:
Hurtta '286 discloses sending a policy request from the network gateway node to a policy control and resource function (PCRF) entity (sends retrieved user policy information to gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097])
Hurtta '286 discloses sending the user policy from the PCRF entity to the network gateway node (sends retrieved user policy information to gateway to provide mobile IP services [Hurtta '286 ¶ 0074-0075, 0095-0097])

sending a policy request from the network gateway node to a policy control and resource function (PCRF) entity
sending the user policy from the PCRF entity to the network gateway node
Per claim 9 (independent):
Zhou '391 discloses an authentication server including a processing circuit (authentication server is AAA using RADIUS or DIAMETER protocol [Zhou '391 ¶ 0024-0025])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 9):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 9):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (independent):
Zhou '391 discloses an authentication server (authentication server is AAA using RADIUS or DIAMETER protocol [Zhou '391 ¶ 0024-0025])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 12):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
Zhou '391 discloses a computer program operational on an authentication server for providing user information, the computer program comprising instructions which when executed by a processor of the authentication server cause the processor to perform operations (authentication server helps authenticate user mobile terminal communicating on wireless network [Zhou '391 Abstract, ¶ 0018, 0024-0025]; authentication server is AAA using RADIUS or DIAMETER protocol [Zhou '391 ¶ 0024-0025]; network is a mobile network/wireless network performing authentication protocols [Zhou '391 ¶ 0021, 0023])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Zhou '391 in view of Hurtta '286 in view of NEC Corporation, "Mobile backhaul evolution for deploying Mobile Next Generation Networks (Mobile NGN) (2007-02) (hereinafter "NEC 2007").  NEC 2007 is prior art to the claims under 35 U.S.C. § 102(a).
Per claim 8 (dependent on claim 1):
Zhou '391 in view of Hurtta '286 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Zhou '391 discloses sending a secondary user identifier to an authenticator that facilitates communications for the authentication peer (home authentication server 
Zhou '391 does not disclose the authenticator is a session reference network controller (SRNC) associated with a base station serving the authentication peer in an Ultra Mobile Broadband (UMB) compatible network, the authentication peer is a wireless access terminal, and the secondary user identifier is associated with a primary user identifier, the primary user identifier being a network access identifier for the wireless access terminal
However, Zhou '391 discloses the authenticator is a session reference network controller (SRNC) associated with a base station serving the authentication peer in a mobile broadband compatible network, the authentication peer is a wireless access terminal, and the secondary user identifier is associated with a primary user identifier, the primary user identifier being a network access identifier for the wireless access terminal (home authentication server generates temporary ID for user terminal associated with primary identifier [Zhou '391 ¶ 0031-0033]; authentication peer is a user's mobile phone or similar [Zhou '391 ¶ 0020]; authentication servers is an AAA server [Zhou '391 ¶ 0024-0025]; network is a mobile network/wireless network performing authentication protocols [Zhou '391 ¶ 0021, 0023])
Further:
NEC 2007 discloses the authenticator is associated with a base station serving the authentication peer in an Ultra Mobile Broadband (UMB) compatible network, the authentication peer is a wireless access terminal (UMB network [NEC 2007 pg.1, col. 2, ¶ 3; pg. 2, col. 1, ¶ 1])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the authentication schema of Zhou '391 with the Ultra Mobile Broadband (UMB) of NEC 2007 to arrive at an apparatus, method, and product including:
the authenticator is a session reference network controller (SRNC) associated with a base station serving the authentication peer in an Ultra Mobile Broadband (UMB) compatible network, the authentication peer is a wireless access terminal, and the secondary user identifier is associated with a primary user identifier, the primary user identifier being a network access identifier for the wireless access terminal
A person having ordinary skill in the art would have been motivated to combine them at least because providing authentication in an Ultra Mobile Broadband (UMB) would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494